Citation Nr: 0210897	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  94-43 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder.

(As discussed hereinbelow, the reopened claim of service 
connection for an acquired psychiatric disorder will be the 
subject of a later decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to November 
1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the RO.  

In February 1997 and December 1999, the Board remanded the 
case for additional development and proceedings.  

In light of the action taken hereinbelow, the Board is 
undertaking additional development with respect to the 
reopened claim of service connection for an acquired 
psychiatric disorder, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a)(2)).  

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  

After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing that issue.  



FINDINGS OF FACT

1.  In December 1986, the RO denied the veteran's application 
to reopen his claim of service connection for a nervous 
disorder.  The veteran did not enter an appeal from this 
decision following written notification thereof.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the record since the December 1986 
rating decision.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to that limited issue is required at this 
time.

In December 1986, the RO denied service connection for an 
acquired psychiatric disorder.  The veteran was notified of 
the decision and his appellate rights; however, he did not 
appeal the decision.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  

If a notice of disagreement is filed within the one-year 
period, the RO shall issue a statement of the case.  38 
U.S.C.A. § 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In September 1983, the RO denied service connection for an 
acquired psychiatric disorder on the ground that it 
preexisted service and was not aggravated thereby.  The 
veteran was notified of the decision but did not file an 
appeal.

In September 1986, the RO considered the veteran's 
application to reopen his claim of service connection for an 
acquired psychiatric disorder.  At the time of the September 
1986 rating decision, the evidence included the veteran's 
service medical records, VA and private medical records, and 
statements from the veteran.  

The service medical records show that the veteran was treated 
on three occasions for suspected drug overdose and chronic 
anxiety reactive depression.  After the first hospitalization 
in September 1973, there was an indication that the veteran's 
chronic anxiety did not exist prior to service.  After 
hospitalizations in January and June 1974, however, it was 
concluded that the chronic anxiety did exist prior to 
service.  

The post-service medical evidence shows the veteran treated 
primarily for bipolar disorder.  

On this evidentiary record, as noted hereinabove, the RO in 
September 1986 concluded that there was no new factual basis 
to reopen the claim of service connection. 

In October 1991, the veteran filed an application seeking to 
reopen his claim of service connection for an acquired 
psychiatric disorder.  

In connection with the application to reopen, the Board notes 
that evidence associated with the record includes VA and 
private medical records, records from the Social Security 
Administration, a statement from the veteran's mother and the 
veteran's hearing testimony.  

The Board finds particularly significant the veteran's 
mother's statement.  His mother noted that, as a boy growing 
up, the veteran was normal, intelligent, hard working, happy, 
musical and healthy.  She stated that he was never 
hospitalized or treated for any emotional disorder before 
going into the Navy.  

This evidence is certainly new, as it was not of record at 
the time of the prior rating decision.  

Furthermore, the evidence is material because it contradicts 
the finding that the veteran's psychiatric disorder 
preexisted service.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for an acquired psychiatric disorder.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder, the appeal to this extent is allowed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

